                         Case 1:18-cv-00169-CRK Document 92                                      Filed 11/14/19     Page 1 of 2


       Donald B. Cameron, Jr.                                                                                     Julie C. Mendoza
       202-216-4811                                                                                               202-216-4817
       dcameron@mmmlaw.com                                                                                        jmendoza@mmmlaw.com
       www.mmmlaw.com                                                                                             www.mmmlaw.com



                                                                                                                  Brady W. Mills
       R.      Will Planert
                                                                                                                  202-216-4116
       202-216-4819
                                                                                                                  bmills@mmmlav'r.com
       wplanert@mmmlaw.com
                                                            November 14,2019                                      www.mmmlaw.com
       www.mmmlaw.com




       VIA ELECTRONIC FILING

       The Honorable Claire R. Kelly
       U.S. Court of Intemational Trade
       One Federal Plaza
       Ney York, NY 10278-0001

       cc: Steve Taronii

                      Re:     Hasteel Co., Ltd. v. United States. CIT Ct.No. 18-00169 (W elded Line Pipe
                              from South Korea. 5/2212015-11/30/2016 Administrative Review): Resnonse
                              to CIT Letter Resardinq Bracketins

       Dear Judge Kelly:

                      On behalf of Plaintiff Husteel Co., Ltd. ("Husteel"), and in accordance with the Court's

       November 8, 2019 letter, we hereby inform the court that counsel to Husteel has reviewed the

       questions for oral argument and is unaware of any additional information not already in brackets

       that should be treated confidentially. Counsel has likewise found no currently bracketed

       information that should be treated as public.




13047242   l                                      Phone 202.408.5153               I
                                                                          www mmmlaw.com
                                            1401 Eye Street, NW I Suile 600 | Washinglon, DC 20005
                                                   .
                                           Allanta Washington,          DC
                                                                        Raleigh-Durham     Savannah    .
                                                 lniarnrt          [/l,rkatih^   nfi.4.   R6ii   n^ . Trinai
                                                            ^nrl
           Case 1:18-cv-00169-CRK Document 92                     Filed 11/14/19   Page 2 of 2

The Honorable Claire R.   Kelly
November 14,2019
Page 2

         Please contact the undersigned   ifyou   have any questions regarding this matter.

                                                     Sincerely,


                                                     /s/ Donald B. Cameron
                                                     Donald B. Cameron
                                                     Julie C. Mendoza
                                                     R. Will Planert
                                                     Brady W. Mills
                                                     Mary S. Hodgins
                                                     Eugene Degnan
                                                     Sabahat Chaudhary
                                                     Edward J. Thomas, III*
                                                     Paul J. McGan, Trade Analyst
                                                     Emma K. Peterson, Trade Analyst

                                                     Counsel to Plaintiff Husteel Co., Ltd.

*Not admitted to the D.C. Bar but being supervised by a licensed D.C. Bar member.




                                                                                              5'1   723'19 v01
